DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Status of Claims
In the amendment filed 07/05/2022 the following occurred: Claims 1-2, 4-8, 10-11, and 13-14, were amended. Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are drawn to systems, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a first database of body movements, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder; wherein the user is subjected to a plurality of stimuli; wherein the system is configured to compare the second database of body movements from the user's plurality of body movements to the first database of body movements and is configured to output a unique diagnosis and evaluation of the user's body function performance.
Independent claim 10 recites a first database body movements, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder; wherein the user is subjected to a plurality of stimuli; wherein the system is configured to compare the second database of body movements from the user's plurality of body movements to the first database of body movements and is configured to output a first unique diagnosis and evaluation of the user's body function performance; wherein after at least N-1 treatment sessions, where N is an integer greater than 2, wherein the system is configured to compare the N+1 database of body movements to the N database of body movements to determine improvement of the user's body motor function disorder symptoms, and further wherein the system is configured to output an N unique evaluation of the user's body function performance.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity concerning diagnosis and evaluation of body motor function disorders, as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The specification supports this conclusion in the background of the invention, on pages 2-3, by describing the problems the invention addresses as: “Diagnosing and treating cognitive and motor function disorders or diseases symptoms, requires extensive evaluation, development of individualized treatment plans, periodic re-evaluation of treatment effectiveness, and adjustments to the treatment plans. These processes require extensive, and accurate record keeping of the patient's symptoms before and after treatments, which is time-consuming, expensive, and can be quite imprecise between different treatment providers. Furthermore, patients in rural areas, those with busy schedules, and those with very limited physical mobility, find it more difficult to obtain extensive and periodic evaluation and treatment in a therapeutic center. A system is needed that more accurately, and precisely, measures and evaluates a patient's symptoms due to a cognitive and motion function disorders or diseases, and evaluates specific treatments on those symptoms. A system that maintains highly accurate diagnosis and treatment results records to allow different therapy providers to assess, and re-assess treatment plans for more consistent results.” Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a computing device comprising executable software; a data storage device” such that data is stored “on the data storage device”, “a motion detection camera, wherein the motion detection camera is configured to detect the user, wherein the motion detection camera is further configured to detect and capture a plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds generated by the user”, “an interactive virtual environment, wherein the motion detection camera is configured to detect and capture in substantial real time coordination with the plurality of stimuli for storage onto a second database of body movements on the data storage device” (claim 1 and 10), “wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer” (claim 3 and 12), “wherein the motion detection camera is configured to detect movement of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli” (claim 4 and 13), “wherein the motion detection camera is configured to detect movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli” (claim 5 and 14), “wherein the motion detection camera is configured to capture a second plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's movements in substantial real time coordination with the plurality of stimuli after at least one treatment session for storage on a third database of body movements on the data storage device” (claim 6), “wherein the motion detection camera is configured to capture a third plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's movements in substantial real time coordination with the plurality of stimuli after at least two treatment sessions for storage on a fourth database of body movements on the data storage device” (claim 7), “the motion detection camera is configured to capture an N plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's body movements in response to the plurality of stimuli in the interactive virtual environment for storage on an N + 1 database of body movements on the data storage device” (claim 8), and “the motion detection camera is configured to capture an N plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's body movements in substantial real time coordination with in response to the plurality of stimuli in the interactive virtual environment for storage on an N + 1 database of body movements on the data storage device,” (claim 10) are additional elements that are recited at a high level of generality (e.g., the “a motion detection camera, wherein the motion detection camera is configured to detect a user” is configured to detect for to generate a plurality of body movements from the user through no more than a statement that it “captures” the plurality of body movements from the user) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “computing device”, “data storage device”, and “motion detection camera” language is incidental to the “executable software”). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
The originally filed specification supports this conclusion at Figure 1, and 
Page 12, where “The system incorporates at least one motion-detection camera platform 2, and at least one computing device 3 capable of running executable software applications, such as a laptop, a tablet, a smartphone, or a desktop computer. The computing device 3 executes software that operatively connects the motion detection camera 2 with the computing device 3 and turns recognized body movements points from the motion detection camera into data points. In further embodiments of the subject invention, the system may include multiple motion-detection cameras.”
Page 17, where “Embodiments of the processor unit of the computing device 3 may include processors, microprocessors, multi-core processors, microcontrollers, system-on-chips, field programmable gate arrays (FPGA), application specific integrated circuits (ASIC), application specific instruction-set processors (ASIP), or graphics processing units (GPU). In one embodiment, the processor unit may enable processing logic to interpret and execute instructions. In a further embodiment, the main memory may store computer retrievable information and software executable instructions. These software executable instructions may be instructions for use by the processor unit. The storage device 4 may computer retrievable information and software executable instructions for use by the processor and may also include a solid state, magnetic, or optical recording medium. Embodiments of an input terminal of the computing device 3 may include a keyboard, a mouse, a pen, a microphone combined with voice recognition software, a camera, a smartphone, a tablet, a touch pad, or a multi-point touch screen. In embodiments of the subject invention, the underlying architecture of the system may be implemented using one or more computer programs, each of which may execute under the control of an operating system, such as Windows, OS2, DOS, AIX, UNIX, MAC OS, iOS, ChromeOS, Android, and Windows Phone or CE.”
Further, U.S. Patent Application Publication 2015/0257682 to Hansen supports this conclusion at Fig. 4B, ele. 321; Fig. 5A, and:
Paragraph 8, where “The second element, the hardware data capture devices, may comprise a variety of peripheral devices that collect two-dimensional or three-dimensional motion data of subject orobject. In one embodiment, such peripheral devices may comprise (1) optical motion capture devices to collect three-dimensional positional data on reflective markers placed on the body and/or an object, (2) inertial measurement units with gyroscopes and accelerometers placed on the body, on an object, or in garments, to collect three-dimensional translation and rotation motion data of object(s) or segment (s) of the subjects body, (3) infrared scanning devices, such as the Microsoft Kinect or Google Tango, to capture three-dimensional point clouds of movement data and incorporate skeletal and object tracking algorithms to extract three-dimensional joint and object positions, and (4) Red Green Blue (RGB) two-dimensional consecutive image capture devices to collect movement images and to incorporate skeletal and object tracking algorithms to extract three-dimensional joint and object positions and kinematics.”
Paragraph 56-57, where “…XYZ point cloud data of human and object motion is then captured, as illustrated by process block 321, and stored to local memory… As seen in FIG. SA-D, markerset300 comprise a full body markerset 400 and various object markersets…”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9 and 11-15, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0153794 to Varaklis in view of U.S. Patent Application Publication 2014/0371599 to Wu further in view of U.S. Patent Application Publication 2008/0255949 to Genco.

As per claim 1, Varaklis teaches a system for generating a unique diagnosis and evaluation of body motor function disorders, the system comprising: 
a computing device comprising executable software (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46, is met by computing system including software components);  
a data storage device (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46 and 54-56, is met by computing system including hardware such as memory and various storage devices);  
a first database of body movements on the data storage device, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder (see: Varaklis, paragraph 76-80, is met by predefined measures in appropriate databases storing relevant data for use in ontology mapping such as representing similarities between data records; paragraph 82, is met by library of gaits of subjects and patients having a range of motion-implicated disease states as well as no disease states);  
a motion detection camera, wherein the motion detection camera is configured to detect a user (see: Varaklis, Fig. 1A, ele. 160; Fig. 2; and paragraph 47 and 81-85, is met by image capture device, motion sensing, imaging patient motions), wherein the motion detection camera is further configured to detect and capture a plurality of body movements, including ranges of motion, distances traveled, and movement speeds generated by the user (see: Varaklis, paragraph 9, 87, 96, is met by reaction to stimuli, range of motion, speed of motion - note that because speed represents distance divided by time that distance traveled is inherent) when the user is subjected to a plurality of stimuli in an interactive virtual environment (see: Varaklis, paragraph 38-40, is met by the virtual environment; and Fig. 3, ele. 302; and paragraph 18, 49, and 87, is met by cuing step providing visual instruction by an avatar or visual representation on the display), wherein the motion detection camera is configured to detect and capture in substantial real time coordination with the plurality of stimuli for storage onto a second database of body movements on the data storage device (see: Varaklis, paragraph 87, 88, and 96, is met by the recorded motion or motions may be saved, and the system captures the motion, the results of which may be saved in a database);  
wherein the system is configured to output a unique diagnosis and evaluation of the user's body function performance (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease; and Fig. 3, ele. 310; and paragraph 84, is met by providing an initial set of motion data and a therapy based upon such initial set of motion data; paragraph 86, is met by the assessment or evaluation of various physical states, neurological conditions and psycho logical conditions). 
 	Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that is configured to compare the second database of body movements from the user's plurality of body movements to the first database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).
Varaklis teaches a capturing and scoring physical aspects including but not limited to reaction to stimuli (see: Varaklis, paragraph 9), but Varaklis fails to specifically teach such reactions are subconscious reaction times, conscious reaction times; however, Genco teaches video and reaction time recording to measure subjects’ reaction times to different combinations of stimuli to quantitatively measure pre-conscious response to external stimuli and integrating with conscious metrics (see: Genco, Fig. 1, and paragraph 47, 51-52, 116-117, 120-121, 123, 131, and 134). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reaction to stimuli as taught by Varaklis and Wu to include the recordings of reaction times to stimuli to quantitively measure pre-conscious and conscious response metrics as taught by Genco with the motivation of improving the accuracy and reliability of consumer response measures (see: Genco, paragraph 41).

As per claim 2, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the system generates a unique treatment plan based on the outputted diagnosis and evaluation of the user's body function performance (see: Varaklis, paragraph 20, 90, 104, 116, and 118, is met by based on the results of the motion sensing and analysis, providing medication responsive to disease state.). 
 
As per claim 3, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer (see: Varaklis, paragraph 41, is met by a computing system or multi-media console, such as a gaming console, in which it is desired to display a visual representation of a target, including, by way of example and without any intended limitation, satellite receivers, set top boxes, arcade games, personal computers (PCs), portable telephones, personal digital assistants (PDAs), smartphones, notebook computers and other personal and/or hand-held and/or fixed computing devices). 
 
As per claim 6, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the motion detection camera is configured to capture a second plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's movements in substantial real time coordination with the plurality of stimuli after at least one treatment session for storage on a third database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system is configured to output a second unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87, 96, and 119, is met by system may generate a differential comparison of the data for presentation to a clinician and/or to the patient so the clinician may thus better evaluate the results of a particular therapeutic regime, i.e. of a particular medication, or to prescribe a new or different therapy). 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that is configured to compare the third database of body movements to the first and second database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis, Wu, and Genco to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).

As per claim 7, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 6, and further teach: 
wherein the motion detection camera is configured to capture a third plurality of body movements including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's movements in substantial real time coordination with the plurality of stimuli after at least two treatment sessions for storage on a fourth database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system is configured to output a third unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that is configured to compare the fourth database of body movements to the first, second, and third databases of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis, Wu, and Genco to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).
 
As per claim 8, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the motion detection camera is configured to capture an N plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's movements including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds after at least N-1 treatment sessions, where N is an integer greater than 2, for storage on an N+1 database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system is configured to output an N unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
 Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that is configured to compare the N+1 database of body movements to the N database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis, Wu, and Genco to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).

As per claim 9, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the body motor function disorder is selected from the group consisting of Autism Spectrum Disorders, Parkinson's Disease, Ataxia, Dystonia, Dyspraxia, body swaying motions, tremors, jerks, twitches, spasms, contractions, and gait problems, speech problems, lack of coordination, and loss of balance (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease).

As per claim 10, Varaklis teaches a system for generating a unique diagnosis and evaluation of body motor function disorders, the system comprising: 
a computing device comprising executable software (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46, is met by computing system including software components);  
a data storage device (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46 and 54-56, is met by computing system including hardware such as memory and various storage devices);  
a first database body movements on the data storage device, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder (see: Varaklis, paragraph 76-80, is met by predefined measures in appropriate databases storing relevant data for use in ontology mapping such as representing similarities between data records; paragraph 82, is met by library of gaits of subjects and patients having a range of motion-implicated disease states as well as no disease states);  
a motion detection camera, wherein the motion detection camera is configured to detect a user (see: Varaklis, Fig. 1A, ele. 160; Fig. 2; and paragraph 47 and 81-85, is met by image capture device, motion sensing, imaging patient motions), wherein the motion detection camera is further configured to detect and capture a plurality of body movements, including ranges of motion, distances traveled, and movement speeds generated by the user (see: Varaklis, paragraph 9, 87, 96, is met by reaction to stimuli, range of motion, speed of motion - note that because speed represents distance divided by time that distance traveled is inherent) when the user is subjected to a plurality of stimuli in an interactive virtual environment (see: Varaklis, paragraph 38-40, is met by the virtual environment; and Fig. 3, ele. 302; and paragraph 18, 49, and 87, is met by cuing step providing visual instruction by an avatar or visual representation on the display), wherein the motion detection camera is configured to detect and capture in substantial real time coordination with the plurality of stimuli for storage onto a second database of body movements on the data storage device (see: Varaklis, paragraph 87, 88, and 96, is met by the recorded motion or motions may be saved, and the system captures the motion, the results of which may be saved in a database);  
wherein the system to determine if the user is diagnosed with a body motor function disorder (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease), and further wherein the system outputs a first unique evaluation of the user's body function performance;  
wherein after at least N-1 treatment sessions, where N is an integer greater than 2, the motion detection camera captures an N plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user's body movements in substantial real time coordination with the plurality of stimuli in the interactive virtual environment for storage on an N+1 database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs an N unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that compares the second database of body movements from the user's plurality of body movements to the first database of body movements and compares the N+1 database of body movements to the N database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).
Varaklis teaches a capturing and scoring physical aspects including but not limited to reaction to stimuli (see: Varaklis, paragraph 9), but Varaklis fails to specifically teach such reactions are subconscious reaction times, conscious reaction times; however, Genco teaches video and reaction time recording to measure subjects’ reaction times to different combinations of stimuli to quantitatively measure pre-conscious response to external stimuli and integrating with conscious metrics (see: Genco, Fig. 1, and paragraph 47, 51-52, 116-117, 120-121, 123, 131, and 134). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reaction to stimuli as taught by Varaklis and Wu to include the recordings of reaction times to stimuli to quantitively measure pre-conscious and conscious response metrics as taught by Genco with the motivation of improving the accuracy and reliability of consumer response measures (see: Genco, paragraph 41).

As per claim 11, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 10, and further teach: 
wherein the system generates a unique treatment plan based on the outputted diagnosis and evaluation of the user's body function performance (see: Varaklis, paragraph 20, 90, 104, 116, and 118, is met by based on the results of the motion sensing and analysis, providing medication responsive to disease state). 
 
As per claim 12, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 10, and further teach: 
wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer (see: Varaklis, paragraph 41, is met by a computing system or multi-media console, such as a gaming console, in which it is desired to display a visual representation of a target, including, by way of example and without any intended limitation, satellite receivers, set top boxes, arcade games, personal computers (PCs), portable telephones, personal digital assistants (PDAs), smartphones, notebook computers and other personal and/or hand-held and/or fixed computing devices). 
 
As per claim 15, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 10, and further teach: 
wherein the body motor function disorder is selected from the group consisting of Autism Spectrum Disorder, Parkinson's Disease, Ataxia, Dystonia, Dyspraxia, body swaying motions, tremors, jerks, twitches, spasms, contractions, and gait problems, speech problems, lack of coordination, and loss of balance (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease).

Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0153794 to Varaklis in view of U.S. Patent Application Publication 2014/0371599 to Wu in view of U.S. Patent Application Publication 2008/0255949 to Genco further in view of U.S. Patent Application Publication 2015/0257682 to Hansen.

As per claim 4, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera is configured to detect movement of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis, Wu, and Genco to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

As per claim 5, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera is configured to detect movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis, Wu, and Genco to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

As per claim 13, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 10, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera is configured to detect movement of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis, Wu, and Genco to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

As per claim 14, Varaklis, Wu, and Genco teach the invention as claimed, see discussion of claim 10, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera is configured to detect movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user in substantial real time coordination with the plurality of stimuli (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis, Wu, and Genco to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

Response to Arguments
Applicant’s arguments from the response filed on 07/05/2022 have been fully considered and will be addressed below in the order in which they appeared.
In the remarks, Applicant argues in substance that (1) “Under MPEP 2106, there are two criteria for determining subject matter eligibility under 35 U.S.C. 101 and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. Under Step 1: Step 1: Is the claim directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? The inventions of claims 1 and 10 satisfy the inquiry of Step 1. Claims 1 and 10 recite systems that are a combination of two of the four patent-eligible subject matter categories: a process and a machine…The inventions of claims 1 and 10 are partially directed to a process, or series of acts: producing a plurality of stimuli in an interactive virtual environment, subjecting a user to the plurality of stimuli, and then capturing, storing, analyzing, in real time, a plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds produced by the user in response to the plurality of stimuli in substantial real time coordination with the plurality of stimuli to generate a unique evaluation of the user's body function performance. The inventions of claims 1 and 10 are also partially directed to a machine, or a combination of devices that each perform a function to produce the result of the process: a computing device comprising executable software and a data storage device with a unique database of body movements. Accordingly, since the systems of claims 1 and 10, are directed to two of the four patent-eligible subject matter categories, a process and a machine, they satisfy Step 1 inquiry of patentability under 35 U.S.C. 101.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Indeed, the claims are drawn to systems, which is/are statutory categories of invention, and this was the same conclusion reached in the rejection (Step 1: YES); however, contrary to argument, this is not the same as concluding that the claims are “directed to” said category of invention, which conclusion requires further analysis as provided in the rejection above. The arguments perform substantially the same analysis as the rejection, generally dividing the claim between its abstract core and generic technical environment. The Examiner agrees that the claims are only “partially directed to a machine, or a combination of devices that each perform a function to produce the result of the process: a computing device comprising executable software and a data storage device with a unique database of body movements.” Therein lies the issue central to the rejection. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application or inventive concept. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

In the remarks, Applicant argues in substance that (2) “Under Step 2: Does the claim wholly embrace a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception? See Bilski v. Kappas, 561 U.S._,_, 130 S. Ct. 3218, 3225, 95 USPQ2d 1001, 1005-06 (2010). The systems of claims 1 and 10 do NOT focus on use of an abstract idea, a law of nature, a natural phenomenon, or naturally occurring relation or correlation. A process claim, to be statutory under 35 U.S.C. 101, must be limited to a particular practical application. The systems of claim 1 and 10 are limited to a particular practical application: to generate a unique evaluation of the user's body function performance from a plurality of body movements including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds produced by the user in substantial real time coordination and in response to the plurality of stimuli. This unique evaluation of the user's body function performance, including unique reaction times coordinated with stimuli could not be generated without this system. The practical application is a real time generation of a unique evaluation of the user's body function performance that cannot be done by a user on their own. When subject matter has been reduced to a particular practical application having a real world use, the claimed practical application is evidence that the subject matter is not abstract ( e.g., not purely mental). See, e.g., Ultramercial v. Hulu, 657 F.3d 1323, 1329, 100 USPQ2d 1140, 1145 (Fed. Cir. 2011) Accordingly, since the system of claims 1 and 10 are directed to a particular practical application, it satisfies Step 2 inquiry of patentability under 35 U.S.C. 101.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The issue is not whether the claims include technical elements (they do and these “additional elements” are addressed in the rejection above), but instead, are the claims directed to those technical elements. Here the conclusion of the analysis, similarly as argued above in response (1), was no, the claims apply generic technology to an abstract idea, and that the present claims do not present a technical solution to a problem rooted in technology. As per Ultramercial, claims in that case were found to not be statutory because displaying an advertisement in exchange for access to copyrighted media is abstract, and the technology surrounding the claimed abstract idea was insufficient to amount to a practical application or inventive concept. In the present case, the specification states, on pages 2-3, the problems the invention addresses are: “Diagnosing and treating cognitive and motor function disorders or diseases symptoms, requires extensive evaluation, development of individualized treatment plans, periodic re-evaluation of treatment effectiveness, and adjustments to the treatment plans. These processes require extensive, and accurate record keeping of the patient's symptoms before and after treatments, which is time-consuming, expensive, and can be quite imprecise between different treatment providers. Furthermore, patients in rural areas, those with busy schedules, and those with very limited physical mobility, find it more difficult to obtain extensive and periodic evaluation and treatment in a therapeutic center. A system is needed that more accurately, and precisely, measures and evaluates a patient's symptoms due to a cognitive and motion function disorders or diseases, and evaluates specific treatments on those symptoms. A system that maintains highly accurate diagnosis and treatment results records to allow different therapy providers to assess, and re-assess treatment plans for more consistent results.” The technology employed the claims to address these problems amount to no more than mere instruction to apply the exception using generic computer components.

In the remarks, Applicant argues in substance that (3) 35 U.S.C. 103 rejections should be withdrawn because “Specifically, these cited references do not disclose a system generating a unique diagnosis and evaluation of a user's body motor function disorders, with a motion detection camera is configured to detect and capture a plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds generated by the user when the user is subjected to a plurality of stimuli in an interactive virtual environment. The cited references do not disclose a system configured to compare databases of body movements and configured to output a unique diagnosis and evaluation of the user's body function performance. Accordingly, applicant respectfully requests the Examiner to remove this ground of rejection for claims 1 and 10.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Specifically, these cited references disclose a system that generates unique evaluations of the users' body function performances from a plurality of body movements including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds produced by the user in substantial real time coordination and in response to the plurality of stimuli. Accordingly, the rejections are maintained.
As per the limitation “wherein the motion detection camera captures the plurality of body movements, including subconscious reaction times, conscious reaction times, ranges of motion, distances traveled, and movement speeds from the user in substantial real time coordination with the plurality of stimuli for storage onto a second database of body movements on the data storage device.” The camera captures the plurality of body movements no matter what they are and as such and generic description (e.g., “distance traveled”, which could be 0 by the way), is nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)). There is no claim to the device altering its functionality based on any of the descriptive material claimed and the camera is understood to capture all it detects. 
As per the detection being performed “in substantial real time coordination with the plurality of stimuli”. This was already understood to be the case as Varaklis teaches a virtual environment in which a cuing step providing visual instruction by an avatar or visual representation on the display and the recorded motion or motions may be saved, and the system captures the motion, the results of which may be saved in a database (see: Varaklis, Fig. 3, ele. 302; and paragraph 18, 38-40, 49, 87, 88, and 96).  
Hence, the amendments do not limit the claim in a way which differentiates from the prior art.
Regardless, a combination of the prior art, particularly Varaklis and Genco, addresses Applicant’s concerns regarding the limitations in question - see the rejection above - and show that they were taught before the present application was filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/               Primary Examiner, Art Unit 3626